DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  The submitted amendments have placed the application in condition for allowance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with applicant’s representative Nathaniel Perkins (Reg. No. 79674) on December 17 and December 20 of 2021.
The application has been amended as follows: 
Claim 5. The sealing structure according to claim [[3]] [[1]] 4, wherein the inner wall of the fan blade boss hole is further provided with a shoulder surface extending along the axial direction, and an outer peripheral surface of the rotating shaft is provided with a shoulder at a position corresponding to the shoulder surface, and the shoulder surface and the shoulder are capable of being matched and contact each other so as to complete axial positioning between the rotating shaft and the fan blade boss.
Claim 11. The sealing structure according to claim 10, wherein the outer peripheral wall of the rotating shaft are in interference fit therebetween; 

and/or, the bearing comprises the inner ring of the bearing and the outer ring of the bearing, and the outer ring of the bearing and the first portion of the end cover are in interference fit therebetween; 
and/or, the bearing comprises the inner ring of the bearing and the outer ring of the bearing, and the inner ring of the bearing and the rotating shaft are in transition fit or clearance fit therebetween; 
and/or, the bearing is a waterproof bearing; 
and/or, the material of the fan blade structure is a plastic material.
Claim 13. (Canceled)
Claim 14. The sealing structure according to claim [[13]] 2, wherein an outer periphery of the rotating shaft is provided with a first flat position structure, and an inner wall of the fan blade boss hole is provided with a second flat position structure capable of matching the first flat position structure of the rotating shaft.
14, wherein the inner wall of the fan blade boss hole is further provided with a shoulder surface extending along the axial direction, and an outer peripheral surface of the rotating shaft is provided with a shoulder at a position corresponding to the shoulder surface, and the shoulder surface and the shoulder are capable of being matched and contact each other so as to complete axial positioning between the rotating shaft and the fan blade boss.
Claim 16. (Canceled)
Claim 17. The sealing structure according to claim [[13]] 2, wherein the fan blade structure further comprises a wheel disc, and the wheel disc is connected to and provided at a radial outer side of the fan blade boss; a plurality of the blades are provided on the wheel disc, and arranged along a circumferential direction thereof.
Claim 20. The sealing structure according to claim [[13]] 2, further comprising an end cover, wherein the end cover comprises a first portion and a second portion connected in the axial direction; the first portion is sleeved on a radial outer side of the bearing, the second portion is located at a radial outer side of the rotating shaft, and the fan blade boss of Page 5 of 9Attorney No. 89000.004USN the fan blade structure is inserted into a position between the radial inner side of the second portion of the end cover and the radial outer side of the rotating shaft.
Allowable Subject Matter

Claims 1-2, 4-5, 7-12, 14-15 and 17-20 are allowable.
The combination of the closest prior art references: Rutsyamuka (US 2006/0261686) and Annati et al. (US 2016/0265386) disclose the general claimed structure recited in claim 1, as explained in last Office Action, but fail to disclose 
The following is an examiner’s statement of reasons for allowance:
In claim 1, the specific limitations of “a step (313) is further provided on an outer peripheral surface of an end portion of the fan blade boss (31), and the step (313) is capable of being inserted into the cavity (4), to complete axial position limiting with the bearing (2)” in the combination as claimed, are neither anticipated nor made obvious over the prior art made of record.

    PNG
    media_image1.png
    340
    674
    media_image1.png
    Greyscale

Claims 2, 4-5, 7-12, 14-15 and 17-20 are also allowable due to their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:30 PM. If attempts to reach the examiner by telephone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
                                                                                                                                                                                            
/ALEXANDER MORAZA/Examiner, Art Unit 2834    

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834